 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:18-cv-0094-WBS-EFB P
11   DANIEL LEE THORNBERRY,
                                                    [PROPOSED]
                                                     ---------------- ORDER
12                                     Plaintiff,
13                  v.
14

15   JAMES CHAU, et al.,
16                                  Defendants.
17

18          On December 17, 2018, Defendant Mohyuddin sought to modify the Court’s Scheduling

19   Order, and extend time to complete discovery and conduct the deposition of Plaintiff. Defendant

20   also sought to extend time for filing an opposition to Plaintiff’s motion for summary judgment,

21   currently due on December 17, 2018. Good cause having been shown, Defendant is granted until

22   January 2, 2019, to complete discovery, and until February 2, 2019 to file an opposition to

23   Plaintiff’s motion for summary judgment, and a cross-motion for summary judgment.

24

25          December 18, 2018
     Dated: ___________________________                   _____________________________
                                                          The Honorable Edmund F. Brennan
26

27

28
                                                      1
                                                                [Proposed] Order (2:18-cv-0094-WBS-EFB P)
